Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 9/24/2020 has been entered.  
Claims 26-50 are pending.  
Claims 1-25 are cancelled.  
Claims 26-50 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 43, 45 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asterjadhi et al. (Pub. No.: US 20170280388 A1), hereafter referred to as Asterjadhi.  

In regard to Claim 26, Asterjadhi teaches An apparatus comprising logic and circuitry (a schedule component 124 configured to use the wake time requirement received from the STA to schedule communication with the STA 114, Para. 54, FIG. 1) configured to cause a wireless communication Access Point (AP) (AP 204, Para. 57, FIG. 2) to: allocate at least one Time Sensitive Networking (TSN) enabled (TSN-enabled) (high efficiency (HE) capabilities, Para. 11) Target Wakeup Time (TWT) Service Period (SP) (the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2) based on one or more timing requirements (STA 202 may indicate a duration value of its wake time period using a HE capabilities IE 207 during association, Para. 57, FIG. 2) of a TSN schedule of at least one TSN stream for at least one wireless communication station (STA) (the TWT spacing 214 that follows the beacon may be selected based on the wake time period for the STA 202, Para. 61, FIG. 2).  
Asterjadhi teaches transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications (Such DL communication 212 may include a trigger frame transmitted from the AP 204 to the STA 202. For example, when the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon.  Para. 61, FIG. 2).  
Asterjadhi teaches during the TSN-enabled TWT SP (an offset 214 from the beacon, Para. 60), communicate one or more frames of the at least one TSN stream with the at least one STA (DL communication 212 include data, Para. 64, FIG. 2).  

In regard to Claim 43, Asterjadhi teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor (a schedule component 124 configured to use the wake time requirement received from the STA to schedule communication with the STA 114, Para. 54, FIG. 1), enable the at least one processor to cause a wireless communication Access Point (AP) (AP 204, Para. 57, FIG. 2) to: allocate at least one Time Sensitive Networking (TSN) enabled (TSN-enabled) (high efficiency (HE) capabilities, Para. 11) Target Wakeup Time (TWT) Service Period (SP) (the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2) based on one or more timing requirements (STA 202 may indicate a duration value of its wake time period using a HE capabilities IE 207 during association, Para. 57, FIG. 2) of a TSN schedule of at least one TSN stream for at least one wireless communication station (STA) (the TWT spacing 214 that follows the beacon may be selected based on the wake time period for the STA 202, Para. 61, FIG. 2).  
Asterjadhi teaches transmit a TWT scheduling message to schedule the TSN-enabled TWT SP, the TWT scheduling message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications (Such DL communication 212 may include a trigger frame transmitted from the AP 204 to the STA 202. For example, when the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon.  Para. 61, FIG. 2).  
Asterjadhi teaches during the TSN-enabled TWT SP (an offset 214 from the beacon, Para. 60), communicate one or more frames of the at least one TSN stream with the at least one STA (DL communication 212 includes data, Para. 64, FIG. 2).  

In regard to Claim 45, Asterjadhi teaches An apparatus comprising logic and circuitry (STA 114 is illustrated as having a low power mode component 130 that may control operations of the STA 114, Para. 47, FIG. 1) configured to cause a wireless communication station (STA) (STA 202, Para. 57, FIG. 2) to: receive from an Access Point (AP) (AP 204, Para. 57, FIG. 2) a Target Wakeup Time (TWT) scheduling message (Such DL communication 212 may include a trigger frame transmitted from the AP 204 to the STA 202. For example, when the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon.  Para. 61, FIG. 2) to schedule at least one Time Sensitive Networking (TSN) enabled (TSN-enabled) (high efficiency (HE) capabilities, Para. 11) TWT Service Period (SP) (the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2), the message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications (a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2), the TSN-enabled TWT SP is based on one or more timing requirements (STA 202 may indicate a duration value of its wake time period using a HE capabilities IE 207 during association, Para. 57, FIG. 2) of a TSN schedule of at least one TSN (the TWT spacing 214 that follows the beacon may be selected based on the wake time period for the STA 202, Para. 61, FIG. 2).  
Asterjadhi teaches during the TSN-enabled TWT SP (an offset 214 from the beacon, Para. 60), communicate one or more frames of the at least one TSN stream with the AP (DL communication 212 may include data, Para. 64, FIG. 2).  


In regard to Claim 49, Asterjadhi teaches A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor (STA 114 is illustrated as having a low power mode component 130 that may control operations of the STA 114, Para. 47, FIG. 1), enable the at least one processor to cause a wireless communication station (STA) (STA 202, Para. 57, FIG. 2) to: receive from an Access Point (AP) (AP 204, Para. 57, FIG. 2) a Target Wakeup Time (TWT) scheduling message (Such DL communication 212 may include a trigger frame transmitted from the AP 204 to the STA 202. For example, when the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon.  Para. 61, FIG. 2) to schedule at least one Time Sensitive Networking (TSN) enabled (TSN-enabled) (high efficiency (HE) capabilities, Para. 11) TWT Service Period (SP) (the beacon 210 contains a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2), the message comprising an indication that the TSN-enabled TWT SP is restricted to only TSN communications (a broadcast TWT element indicating the presence of TWTs following the beacon, Para. 61, FIG. 2), the TSN-enabled TWT SP is based on one or more timing requirements (STA 202 may indicate a duration value of its wake time period using a HE capabilities IE 207 during association, Para. 57, FIG. 2) of a TSN schedule of at least one TSN stream for the STA (the TWT spacing 214 that follows the beacon may be selected based on the wake time period for the STA 202, Para. 61, FIG. 2).  
Asterjadhi teaches during the TSN-enabled TWT SP (an offset 214 from the beacon, Para. 60), communicate one or more frames of the at least one TSN stream with the AP (DL communication 212 may include data, Para. 64, FIG. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 45 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Park et al. (Pub. No.: US 20190253972 A1), hereafter referred to as Park.  
	In regard to Claim 27, as presented in the rejection of Claim 26, Asterjadhi teaches the AP.  
Asterjadhi fails to teach cause the AP to allocate a STA- specific TSN-enabled TWT SP to at least one specific STA, and to transmit a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP is restricted to communication of TSN frames of the at least one specific STA.  
Park teaches cause the AP to allocate a STA- specific TSN-enabled TWT SP to at least one specific STA, and to transmit a STA-specific TWT scheduling message to indicate that the STA-specific TSN-enabled TWT SP is restricted to communication of TSN frames of the at least one specific STA (the HE-PPDU for multiple users (MUs) may include a high efficiency-signal A (HE-SIG A), a high efficiency-signal-B (HE-SIG B), a high efficiency-short training field (HE-STF), a high efficiency-long training field (HE-LTF), Para. 49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Asterjadhi since Park provides a technique for utilizing high efficiency fields in packets, which can be introduced into the system of Asterjadhi to ensure sufficient information is conveyed for promoting efficient high efficiency communications.  

In regard to Claim 46, as presented in the rejection of Claim 45, Asterjadhi teaches the AP.  
Asterjadhi fails to teach to cause the STA to process a STA- specific TWT scheduling message from the AP to indicate that the STA-specific TSN- enabled TWT SP is restricted to communication of TSN frames of at least one specific STA, the at least one specific STA comprising said STA.  
Park teaches to cause the STA to process a STA- specific TWT scheduling message from the AP to indicate that the STA-specific TSN- enabled TWT SP is restricted to communication of TSN frames of at least one specific STA, the at least one specific STA comprising said STA (the HE-PPDU for multiple users (MUs) may include a high efficiency-signal A (HE-SIG A), a high efficiency-signal-B (HE-SIG B), a high efficiency-short training field (HE-STF), a high efficiency-long training field (HE-LTF), Para. 49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Asterjadhi since Park provides a technique for utilizing high efficiency fields in packets, which can be introduced into the system of Asterjadhi to ensure sufficient information is conveyed for promoting efficient high efficiency communications.  

In regard to Claim 50, as presented in the rejection of Claim 26, Asterjadhi teaches the AP.  
Asterjadhi fails to teach cause the STA to process a STA-specific TWT scheduling message from the AP to indicate that the STA-specific TSN-enabled TWT 
Park teaches cause the STA to process a STA-specific TWT scheduling message from the AP to indicate that the STA-specific TSN-enabled TWT SP is restricted to communication of TSN frames of at least one specific STA, the at least one specific STA comprising said STA (the HE-PPDU for multiple users (MUs) may include a high efficiency-signal A (HE-SIG A), a high efficiency-signal-B (HE-SIG B), a high efficiency-short training field (HE-STF), a high efficiency-long training field (HE-LTF), Para. 49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Asterjadhi since Park provides a technique for utilizing high efficiency fields in packets, which can be introduced into the system of Asterjadhi to ensure sufficient information is conveyed for promoting efficient high efficiency communications.  








Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Park, and further in view of Gidvani et al. (Pub. No.: US 20180295573 A1), hereafter referred to as Gidvani.  
	In regard to Claim 28, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Gidvani teaches the STA-specific TWT scheduling message comprises a TWT Identifier (ID) field to map the STA-specific TWT SP to a TSN stream, the TWT ID field comprising a value based on a User Priority (UP) field of the TSN stream (broadcast TWT slot 330 may include one or more resource units for one or more STAs.  Broadcast TWT slot 330 may include a mapping of resource units to STAs.  Para. 59, FIG. 3, 5, 10-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gidvani with the teachings of Asterjadhi since Gidvani provides a technique for resource mapping broadcast to multiple stations, which can be introduced into the system of Asterjadhi to ensure specific data resources are clearly allocated with mapping to specific stations.  


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Park, and further in view of Kottontavida et al. (Pub. No.: US 20190306790 A1), hereafter referred to as Kottontavida.  
	In regard to Claim 29, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Kottontavida teaches cause the AP to negotiate a setup of one or more parameters of the STA-specific TSN-enabled TWT SP with the at least one specific STA (The use of TWT may be negotiated between an AP and each individual STA. During the setup of a schedule for TWT communications set up, an STA and an AP exchange information that includes an expected activity duration to allow the AP to control the amount of overlap among competing STAs and schedule the various STAs in specific communication slots.  Para. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kottontavida with the teachings of Asterjadhi since Kottontavida provides a technique for negotiation of schedules for stations, which can be introduced into the system of Asterjadhi to ensure stations utilize proper timing among wireless resources and prevent interference associated with timing communications.  


Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Park, and further in view of Kim et al. (Pub. No.: US 20190268850 A1), hereafter referred to as Kim.  
	In regard to Claim 30, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Kim teaches to cause the AP to process a first TWT setup frame from the specific STA and to transmit to the specific STA a second TWT setup frame, the first TWT setup frame comprising a TWT Identifier (ID) field comprising a TSN stream ID, the second TWT setup frame comprising the TWT scheduling message to schedule the TSN-enabled TWT SP for the TSN stream ID (The User Identifier subfield of the Per User Info field shown in FIG. 5 indicates the AID of the STA that will transmits an MPDU(s) in response to the corresponding TF.  The MCS and DCM subfields may respectively indicate whether MCS and DCM will be applied to the HE trigger-based PPDU transmission, and the SS allocation subfield may indicate the spatial streams of the HE Trigger-based PPDU response.  Para. 60-62, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for message fields involving allocations for streams of stations, which can be introduced into the system of Asterjadhi to organize the information associated with streams associated with specific stations.   

In regard to Claim 31, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Kim teaches to cause the AP to cause the AP to transmit to the specific STA an unsolicited TWT response frame comprising the TWT scheduling message to schedule the TSN-enabled TWT SP for a TSN stream Identifier (ID) of the specific STA (The User Identifier subfield of the Per User Info field shown in FIG. 5 indicates the AID of the STA that will transmits an MPDU(s) in response to the corresponding TF.  The MCS and DCM subfields may respectively indicate whether MCS and DCM will be applied to the HE trigger-based PPDU transmission, and the SS allocation subfield may indicate the spatial streams of the HE Trigger-based PPDU response.  Para. 60-62, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for message fields involving allocations for streams of stations, which can be introduced into the system of Asterjadhi to organize the information associated with streams associated with specific stations.   

Claims 32-36, 40-42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Kottontavida et al. (Pub. No.: US 20190306790 A1), hereafter referred to as Kottontavida.  
In regard to Claim 32, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to allocate a broadcast TSN-enabled TWT SP, and to transmit a broadcast TWT scheduling message to indicate that the broadcast TSN-enabled TWT SP is restricted to communication of TSN frames.
Kottontavida teaches to cause the AP to allocate a broadcast TSN-enabled TWT SP, and to transmit a broadcast TWT scheduling message to indicate that the broadcast TSN-enabled TWT SP is restricted to communication of TSN frames (The scheduling of TWT communications may be based on broadcast TWT.  The second slot is used for broadcast TWT for a number of STAs, and other slots are used for an “individual” type TWT which is implemented for the different STAs in a group of STAs where each STA establishes a TWT scheduling agreement with the AP.  Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 33, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to transmit a beacon comprising a TWT element to allocate a broadcast TWT SP as the broadcast TSN-enabled TWT SP, the 
Kottontavida teaches to cause the AP to transmit a beacon comprising a TWT element to allocate a broadcast TWT SP as the broadcast TSN-enabled TWT SP, the TWT element comprising a TWT flow identifier comprising a predefined TWT flow identifier value to indicate that frames transmitted during the broadcast TWT SP are restricted to TSN frames (The scheduling of TWT communications may be based on broadcast TWT.  The second slot is used for broadcast TWT for a number of STAs, and other slots are used for an “individual” type TWT which is implemented for the different STAs in a group of STAs where each STA establishes a TWT scheduling agreement with the AP.  Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 34, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach the predefined TWT flow identifier value is 4.
(In the exemplary TWT frame 600, slot 4 are assigned to the advanced STAs having capability to operate in accordance with the TWT protocols, Para. 60, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 35, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach the TWT element comprises a control field and a Broadcast TWT information (info) subfield, the control field comprising a broadcast field value to indicate that the TWT SP is the broadcast TWT SP, the Broadcast Title: APPARATUS, SYSTEM AND METHOD OF SCHEDULING TIME SENSITIVE NETWORKING (TSN) WIRELESS TWT info subfield comprising a broadcast TWT Identifier (ID) field, the Broadcast TWT ID field comprising a value based on a TSN ID.
Kottontavida teaches the TWT element comprises a control field and a Broadcast TWT information (info) subfield, the control field comprising a broadcast field value to indicate that the TWT SP is the broadcast TWT SP, the Broadcast Title: APPARATUS, SYSTEM AND METHOD OF SCHEDULING TIME SENSITIVE NETWORKING (TSN) WIRELESS TWT info subfield comprising a broadcast TWT Identifier (ID) field, the Broadcast TWT ID field comprising a value based on a TSN ID (The scheduling of TWT communications may be based on broadcast TWT.  The second slot is used for broadcast TWT for a number of STAs, and other slots are used for an “individual” type TWT which is implemented for the different STAs in a group of STAs where each STA establishes a TWT scheduling agreement with the AP.  Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 36, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to maintain a mapping between a TWT identifier (ID) of the TSN-enabled TWT SP and User Priority (UP) field of a scheduled TSN stream, which is scheduled to the TSN-enabled TWT SP.
Kottontavida teaches to cause the AP to maintain a mapping between a TWT identifier (ID) of the TSN-enabled TWT SP and User Priority (UP) field of a scheduled TSN stream, which is scheduled to the TSN-enabled TWT SP (eight (8) TWT slots (TWT #1, . . . , TWT #8) are associated with different allocations of times for different STAs, where each of these eight TWT slots can handle transmission to a number of STAs, Para. 45).


In regard to Claim 40, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to allocate the TSN- enabled TWT SP as a trigger-based TSN-enabled TWT SP, during which transmission is to be triggered by a trigger frame from the AP.
Kottontavida teaches to cause the AP to allocate the TSN- enabled TWT SP as a trigger-based TSN-enabled TWT SP, during which transmission is to be triggered by a trigger frame from the AP (STA 2 may be joined to a TWT group with STA 1 using unsolicited communications scheduling, so that both STA 1 and STA 2 wake up and transmit/receive during the same time periods. After the first TWT SP1 and the first TWT SP2, a trigger is generated by the AP1 105-a that initiates a trigger-enabled TWT SP.  Para. 47, FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 41, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to reschedule the at least one TSN-enabled TWT SP based on a change in one or more wireless channel conditions between the AP and the at least one STA.
Kottontavida teaches to cause the AP to reschedule the at least one TSN-enabled TWT SP based on a change in one or more wireless channel conditions between the AP and the at least one STA (rescheduling the TWT slots for at least one or more of the stations based on whether a communication property at one or more the stations has changed after a last established TWT slot scheduling, Para. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 42, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach a memory, a processor and a network interface to communicate with one or more elements of a TSN network.
(the AP 105 may include processors 1912, a memory 1916, and a transceiver 1902 in communication via one or more buses 1944, which may operate in conjunction with the TWT communications component 140b, Para. 78, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  

In regard to Claim 47, as presented in the rejection of Claim 45, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the STA to process a broadcast TWT scheduling message from the AP to indicate that the TSN-enabled TWT SP is allocated as a broadcast TSN-enabled TWT SP restricted to communication of TSN frames.
Kottontavida teaches to cause the STA to process a broadcast TWT scheduling message from the AP to indicate that the TSN-enabled TWT SP is allocated as a broadcast TSN-enabled TWT SP restricted to communication of TSN frames (The scheduling of TWT communications may be based on broadcast TWT.  The second slot is used for broadcast TWT for a number of STAs, and other slots are used for an “individual” type TWT which is implemented for the different STAs in a group of STAs where each STA establishes a TWT scheduling agreement with the AP.  Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Asterjadhi since Kim provides a technique for allocating resources involving a broadcast resource, which can be introduced into the system of Asterjadhi to convey sufficient information to stations with regard to resources associated with a broadcast resource.  


Claims 37-38, 44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Gidvani et al. (Pub. No.: US 20180295573 A1), hereafter referred to as Gidvani.  
	In regard to Claim 37, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach the TSN schedule comprises one or more transmission windows for the at least one TSN, the apparatus configured to cause the AP to allocate the at least one TSN-enabled TWT SP based on the one or more transmission windows.
Gidvani teaches the TSN schedule comprises one or more transmission windows for the at least one TSN, the apparatus configured to cause the AP to allocate the at least one TSN-enabled TWT SP based on the one or more transmission windows (AP 105-a may gauge its environment before creating a TWT window for STAs 115 of the BSS. Additionally or alternatively, AP 105-a may periodically gauge its environment to quantify the congestion level, after the TWT window is created.  Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gidvani with the teachings of Asterjadhi since Gidvani provides a technique for resource mapping broadcast to multiple stations, which can be introduced into the system of Asterjadhi to ensure specific data resources are clearly allocated with mapping to specific stations.  

In regard to Claim 38, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  
Asterjadhi fails to teach to cause the AP to allocate the at least one TSN-enabled TWT SP according to one or more gate open times for the at least one STA in the TSN schedule.
Gidvani teaches to cause the AP to allocate the at least one TSN-enabled TWT SP according to one or more gate open times for the at least one STA in the TSN schedule (TWT slot manager 615 and/or at least some of its various sub-components may be executed by a discrete gate, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gidvani with the teachings of Asterjadhi since Gidvani provides a technique for resource mapping broadcast to multiple stations, which can be introduced into the system of Asterjadhi to ensure specific data resources are clearly allocated with mapping to specific stations.  

In regard to Claim 44, as presented in the rejection of Claim 43, Asterjadhi teaches the AP.  
Asterjadhi fails to teach the TSN schedule comprises one or more transmission windows for the at least one TSN, the instructions, when executed, cause the AP to allocate the at least one TSN-enabled TWT SP based on the one or more transmission windows.
Gidvani teaches the TSN schedule comprises one or more transmission windows for the at least one TSN, the instructions, when executed, cause the AP to allocate the at least one TSN-enabled TWT SP based on the one or more transmission windows (AP 105-a may gauge its environment before creating a TWT window for STAs 115 of the BSS. Additionally or alternatively, AP 105-a may periodically gauge its environment to quantify the congestion level, after the TWT window is created.  Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gidvani with the teachings of Asterjadhi since Gidvani provides a technique for resource mapping broadcast to multiple stations, which can be introduced into the system of Asterjadhi to ensure specific data resources are clearly allocated with mapping to specific stations.  

In regard to Claim 48, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Gidvani teaches the TSN schedule comprises one or more transmission windows for the at least one TSN, at least one TSN-enabled TWT SP is based on the one or more transmission windows (AP 105-a may gauge its environment before creating a TWT window for STAs 115 of the BSS. Additionally or alternatively, AP 105-a may periodically gauge its environment to quantify the congestion level, after the TWT window is created.  Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gidvani with the teachings of Asterjadhi since Gidvani provides a technique for resource mapping broadcast to multiple stations, which can be introduced into the system of Asterjadhi to ensure specific data resources are clearly allocated with mapping to specific stations.  








Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Ghosh (Pub. No.: US 20140133376 A1), hereafter referred to as Ghosh.  
	In regard to Claim 39, as presented in the rejection of Claim 26, Asterjadhi teaches the apparatus.  

Ghosh teaches to cause the AP to allocate the TSN-enabled TWT SP as a contention-based TSN-enabled TWT SP, during which transmission is to be performed according to a contention-based mechanism (a STA confirms the absence of traffic (e.g., via carrier sense multiple access (CSMA)) prior to uplink and/or downlink of buffered data at its TWT, Para. 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghosh with the teachings of Asterjadhi since Ghosh provides a technique for carrier sense for communications, which can be introduced into the system of Asterjadhi to ensure a station can ascertain the condition of a wireless resources prior to communications for ensuring availability of the wireless resource.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
3-9-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477